UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europe’s unresolved sovereign debt crisis, China’s decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozone’s debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnam’s fundamental, bottom-up investment approach is well suited to uncovering opportunities in today’s volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective To earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value June 30, 2012 Class IA: $10.00 Class IB: $9.97 Total return at net asset value BofA Merrill Lynch U.S. Barclays U.S. (as of Class IA Class IB Treasury Bill Aggregate S&P 500 6/30/12) shares* shares* Index Bond Index Index 6 months 3.84% 3.75% 0.04% 2.37% 9.49% 1 year 1.22 1.01 0.08 7.47 5.45 Life 0.00 –0.30 0.10 8.56 2.52 Annualized 0.00 –0.26 0.09 7.29 2.15 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Investment-Grade Corporate Bonds 16.3% U.S. Stocks 14.2% High-Yield Corporate Bonds 11.5% Commodities 5.7% Commercial MBS 2.8% Emerging-Market Stocks 1.8% Agency CMO 1.0% International Stocks 0.2% Cash and Net Other Assets 64.6% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% of net assets because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Putnam VT Absolute Return 500 Fund 1 Report from your fund’s manager How have financial markets performed during the first half of 2012? Stocks rallied vigorously in the first few months of 2012 as concerns about several global macroeconomic risks subsided. Optimism returned following the European Central Bank’s decision this past November to introduce Long-Term Refinancing Operation, which relieved short-term funding pressure on dozens of European banks. High-yield securities also rallied, while Treasuries lagged. The upswing did not last, however. From April through June, weaker job growth in the United States combined with a mounting economic crisis in Spain to reduce the outlook for global growth. Stocks retreated modestly in the United States, but significantly in Europe and Asia. U.S. Treasury and mortgage-backed bonds performed much better. How was the portfolio positioned during the period? Putnam VT Absolute Return 500 Fund pursued a combination of directional and non-directional strategies during the period. As an absolute return fund, we are not required to invest in specific asset classes or markets, or to pursue outperformance of a common market benchmark. The fund had exposures to commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS], positions that targeted investor appetite for credit risk, while having low correlation with the more interest-rate-sensitive investment-grade bond market. Our security selection in the CMBS sector had solid results, as seasoned mezzanine issues performed well as investors took advantage of attractive yields. The non-agency RMBS benefited from stabilization, and even a degree of improvement, in the distressed housing market. In managing fixed-income exposures, we implement derivatives strategies with options to hedge duration and convexity, isolate prepayment risk, and gain exposure to interest rates, as well as to seek enhanced returns or generate income, or to hedge prices or prepayment risk. We also use interest-rate swaps to gain exposure to or hedge rate risk rates, as well as to hedge prepayment risk. Using credit default swaps, we hedge credit or market risk, or gain exposure to individual securities or groups ofsecurities. An example of a non-directional strategy was the fund’s long exposure to U.S. large-cap stocks paired with short exposure to European equities. The long exposure to U.S. stocks was more helpful in the first few months of the period, while the short exposure to European stocks was more helpful during the subsequent months, when the European sovereign debt crisis worsened. The short exposures were established with futures contracts or total return swaps, which are derivatives we use to manage exposureto specific markets, sectors, or industries, or to hedge relatedrisks. Did foreign currency exposure play a role inperformance? Currency is generally a non-directional strategy for the fund. During the period, currency strategies overall detracted from results. In managing currency, we employ forward contracts, a type of derivative, to gain exposures and hedge risks. What do you consider the greatest risks today? The U.S. economy in 2012 appears to be burdened by uncertainty about how the federal debt ceiling will be lifted and by the looming impact of spending cuts and tax increases scheduled to take effect at the start of 2013. No agreement to resolve either issue is likely to occur before the November election, in our opinion, and in the meantime consumer and business spending could suffer. That said, we believe the U.S. expansion will continue, supported by lower energy and gasoline prices. The European crisis is also likely to drag on, as both Spain and Italy face the danger of unsustainable borrowing costs. What is your opinion of current market opportunities and risks? Despite larger macroeconomic headwinds, we consider a number of investment opportunities to be attractive. For example, we still find directional exposure to non-agency mortgages and the corporate high-yield sector to be compelling. High-yield bonds, in particular, offer generous yield spreads, and default risks are likely to remain subdued, we believe. Given the risks in the global economy, however, we are willing to offset some of the upside potential that we see in markets with strategies that seek to reduce volatility. Examples include holding more cash, positioning for rising volatility, and pursuing strategies in currencies, such as exposures that can benefit from a weakening euro. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as “junk bonds”) which may be considered speculative. Unlike bonds, 2 Putnam VT Absolut e Return 500 Fund funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Additional risks are listed in the fund’s prospectus. Current and future portfolio holdings are subject torisk. Your fund’s managers Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your fund’s portfolio managers are James A. Fetch; Robert J. Kea,CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and JasonR. Vaillancourt, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive through traditional securities, or to hedge risk associated with a particular position. Derivatives may depreciate in value, lose money, amplify traditional market risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives carry “counterparty risk,” the risk that the other party is unable or unwilling to pay. Putnam monitors counterparty risk and, for some types of derivatives, seeks to mitigate it by entering into collateral agreements with counterparties which require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Absolute Return 500 Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.56 $5.83 $4.52 $5.77 Ending value (after expenses) $1,038.40 $1,037.50 $1,020.39 $1,019.14 Annualized expense ratio 0.90% 1.15% 0.90% 1.15% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Absolut e Return 500 Fund The fund’s portfolio 6/30/12 (Unaudited) COMMON STOCKS (23.4%)* Shares Value Basic materials (0.7%) Allied Nevada Gold Corp. † 165 $4,683 Bemis Co., Inc. 194 6,080 FMC Corp. 188 10,054 International Flavors & Fragrances, Inc. 128 7,014 Newmont Mining Corp. 361 17,512 PPG Industries, Inc. 156 16,555 Royal Gold, Inc. 93 7,291 Sherwin-Williams Co. (The) 105 13,897 Sigma-Aldrich Corp. 146 10,794 Valspar Corp. 154 8,083 Capital goods (1.0%) Ball Corp. 225 9,236 Covanta Holding Corp. 347 5,951 General Dynamics Corp. 339 22,360 Lockheed Martin Corp. 272 23,686 Northrop Grumman Corp. 311 19,839 Raytheon Co. 407 23,032 Republic Services, Inc. 471 12,463 Roper Industries, Inc. 146 14,393 Stericycle, Inc. † 139 12,742 Waste Connections, Inc. 250 7,480 Communication services (0.7%) American Tower Corp. Class A R 246 17,198 AT&T, Inc. 556 19,827 IAC/InterActiveCorp. 204 9,302 Verizon Communications, Inc. 1,157 51,417 Windstream Corp. 529 5,110 Conglomerates (0.4%) AMETEK, Inc. 258 12,877 Danaher Corp. 513 26,717 General Electric Co. 1,158 24,133 Consumer cyclicals (2.8%) Advance Auto Parts, Inc. 87 5,935 Amazon.com, Inc. † 186 42,473 AutoZone, Inc. † 25 9,179 Bed Bath & Beyond, Inc. † 206 12,731 Big Lots, Inc. † 103 4,201 Cintas Corp. 233 8,996 Discovery Communications, Inc. Class A † 238 12,852 Dollar General Corp. † 136 7,397 Dollar Tree, Inc. † 226 12,159 Dun & Bradstreet Corp. (The) 103 7,331 Ecolab, Inc. 268 18,366 Equifax, Inc. 234 10,904 Expedia, Inc. 145 6,970 Home Depot, Inc. (The) 789 41,809 Kimberly-Clark Corp. 449 37,613 Kohl’s Corp. 221 10,053 McGraw-Hill Cos., Inc. (The) 258 11,610 Moody’s Corp. 343 12,537 MSC Industrial Direct Co., Inc. Class A 100 6,555 O’Reilly Automotive, Inc. † 118 9,885 Omnicom Group, Inc. 243 11,810 COMMON STOCKS (23.4%)* cont. Shares Value Consumer cyclicals cont. PetSmart, Inc. 131 $8,932 Priceline.com, Inc. † 33 21,929 Ross Stores, Inc. 206 12,869 Scotts Miracle-Gro Co. (The) Class A 94 3,865 Scripps Networks Interactive Class A 122 6,937 Target Corp. 417 24,265 Towers Watson & Co. Class A 129 7,727 Tupperware Brands Corp. 84 4,600 Verisk Analytics, Inc. Class A † 230 11,330 Viacom, Inc. Class B 377 17,727 Consumer staples (3.1%) Altria Group, Inc. 1,624 56,109 Brinker International, Inc. 143 4,557 Church & Dwight Co., Inc. 327 18,139 Coca-Cola Co. (The) 101 7,897 ConAgra Foods, Inc. 726 18,825 Dr. Pepper Snapple Group, Inc. 444 19,425 Herbalife, Ltd. 1,796 86,801 Kroger Co. (The) 931 21,590 Lorillard, Inc. 193 25,466 McDonald’s Corp. 469 41,521 Panera Bread Co. Class A † 38 5,299 Philip Morris International, Inc. 816 71,204 Procter & Gamble Co. (The) 269 16,476 Reynolds American, Inc. 534 23,961 Starbucks Corp. 456 24,314 W.W. Grainger, Inc. 77 14,725 Yum! Brands, Inc. 301 19,390 Energy (2.1%) Chevron Corp. 788 83,134 ConocoPhillips 756 42,245 Exxon Mobil Corp. 1,528 130,751 FMC Technologies, Inc. † 344 13,494 HollyFrontier Corp. 391 13,853 Marathon Oil Corp. 715 18,283 Murphy Oil Corp. 280 14,081 Phillips 66 † 378 12,565 Financials (2.9%) ACE, Ltd. 440 32,617 Allied World Assurance Co. Holdings AG 206 16,371 American Express Co. 825 48,023 Arch Capital Group, Ltd. † 521 20,678 AvalonBay Communities, Inc. R 73 10,328 Bank of Hawaii Corp. 163 7,490 Berkshire Hathaway, Inc. Class B † 399 33,249 Chubb Corp. (The) 274 19,953 Commerce Bancshares, Inc. 227 8,603 Digital Realty Trust, Inc. R 95 7,132 Discover Financial Services 680 23,514 Equity Residential Trust R 205 12,784 Essex Property Trust, Inc. R 36 5,541 Everest Re Group, Ltd. 196 20,284 Federal Realty Investment Trust R 63 6,558 JPMorgan Chase & Co. 283 10,112 M&T Bank Corp. 215 17,753 Putnam VT Absolute Return 500 Fund 5 COMMON STOCKS (23.4%)* cont. Shares Value Financials cont. Nasdaq OMX Group, Inc. (The) 316 $7,164 Northern Trust Corp. 342 15,739 People’s United Financial, Inc. 919 10,670 Public Storage R 94 13,575 Rayonier, Inc. R 130 5,837 Realty Income Corp. R 148 6,182 RenaissanceRe Holdings, Ltd. 230 17,482 Simon Property Group, Inc. R 157 24,439 Validus Holdings, Ltd. 442 14,157 W.R. Berkley Corp. 483 18,798 Wells Fargo & Co. 333 11,136 Health care (2.4%) Abbott Laboratories 693 44,678 Aetna, Inc. 355 13,763 AmerisourceBergen Corp. 308 12,120 Amgen, Inc. 403 29,435 Biogen Idec, Inc. † 148 21,368 Bristol-Myers Squibb Co. 859 30,881 C.R. Bard, Inc. 110 11,818 Cardinal Health, Inc. 354 14,868 Eli Lilly & Co. 561 24,073 Forest Laboratories, Inc. † 249 8,713 Gilead Sciences, Inc. † 445 22,820 Humana, Inc. 167 12,932 Johnson & Johnson 255 17,228 McKesson Corp. 225 21,094 Merck & Co., Inc. 82 3,424 Perrigo Co. 80 9,434 Pfizer, Inc. 653 15,019 ResMed, Inc. † 254 7,925 UnitedHealth Group, Inc. 663 38,786 Ventas, Inc. R 185 11,677 Technology (6.0%) Accenture PLC Class A 495 29,745 Altera Corp. 514 17,394 Analog Devices, Inc. 496 18,684 Apple, Inc. † 705 411,720 Avago Technologies, Ltd. (Singapore) 422 15,150 BMC Software, Inc. † 312 13,316 Cisco Systems, Inc. 3,048 52,334 Google, Inc. Class A † 114 66,128 IBM Corp. 450 88,010 Intel Corp. 299 7,968 Intuit, Inc. 327 19,407 KLA-Tencor Corp. 342 16,844 L-3 Communications Holdings, Inc. 168 12,434 Lam Research Corp. † 339 12,794 Maxim Integrated Products, Inc. 589 15,102 Microchip Technology, Inc. 431 14,257 Microsoft Corp. 2,791 85,377 Xilinx, Inc. 485 16,281 Transportation (0.5%) Copa Holdings SA Class A (Panama) 90 7,423 J. B. Hunt Transport Services, Inc. 184 10,966 COMMON STOCKS (23.4%)* cont. Shares Value Transportation cont. Southwest Airlines Co. 1,332 $12,281 United Parcel Service, Inc. Class B 543 42,767 Utilities and power (0.8%) CMS Energy Corp. 446 10,481 DTE Energy Co. 234 13,883 Entergy Corp. 224 15,207 ITC Holdings Corp. 101 6,960 Kinder Morgan, Inc. 395 12,727 PG&E Corp. 437 19,783 Pinnacle West Capital Corp. 196 10,141 Spectra Energy Corp. 718 20,865 Westar Energy, Inc. 253 7,577 Total common stocks (cost $3,236,840) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* strike price amount Value SPDR S&P rust (Put) Oct-12/$100.00 1,800 $828 SPDR S&P rust (Put) Jan-13/110.00 2,602 5,711 SPDR S&P rust (Put) Jul-12/117.00 2,602 91 SPDR S&P rust (Put) Apr-13/117.00 3,774 18,516 SPDR S&P rust (Put) Aug-12/121.00 1,602 786 SPDR S&P rust (Put) Feb-13/115.00 1,602 5,318 SPDR S&P rust (Put) Nov-12/99.00 1,615 994 SPDR S&P rust (Put) Sep-12/125.00 1,555 2,565 SPDR S&P rust (Put) Mar-13/116.00 1,555 6,317 SPDR S&P rust (Put) May-13/108.00 1,484 5,549 SPDR S&P rust (Put) Dec-12/102.00 2,457 2,919 SPDR S&P rust (Put) Jun-13/110.00 2,900 13,625 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 $201,000 3,628 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 36,000 877 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 76,000 2,474 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 646 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 23 6 Putnam VT Absolut e Return 500 Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/$2.73 $67,100 $5,726 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/2.73 67,100 3 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 95,200 9,224 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 95,200 3 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 22,069 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 — Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 281,000 31,191 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD- LIBOR-BBA maturing August 2026. Aug-16/3.625 281,000 10,538 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 98,000 14,924 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 98,000 2,599 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 29,000 499 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/$1.855 $29,000 $528 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 36,000 1,212 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 57,000 2,452 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 16,000 754 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 16,000 136 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 57,000 2,862 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 2,730 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 729 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 29,000 546 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 62 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 62 Putnam VT Absolute Return 500 Fund 7 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/$1.6714 $29,000 $62 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 62 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 62 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 38,000 939 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 5,483 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 5,483 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 187,000 5,672 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 76,000 2,353 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 38,000 1,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 627 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 1 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 126,157 18,292 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/$3.36 $126,157 $— Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 19,826 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 — Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 8,028 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 — Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 20,175 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 — Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 20,432 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 — Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 12,819 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 — Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 615,000 110,934 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 615,000 13,112 8 Putnam VT Absolut e Return 500 Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/$4.74 $589,061 $109,950 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 589,061 12,042 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 130,000 15,129 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 130,000 1,239 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 130,000 15,730 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 130,000 1,170 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 209,000 25,498 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 209,000 1,781 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 29,000 437 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 29,000 468 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 36,000 1,140 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 57,000 2,353 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/$2.305 $16,000 $728 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 16,000 107 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 57,000 2,768 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 36,000 1,049 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 76,000 2,804 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 57,000 2,244 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 698 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 76 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 57,000 2,654 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 36,000 972 Putnam VT Absolute Return 500 Fund 9 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (4.2%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/$2.169 $76,000 $2,641 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 674 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 51 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 2,316 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 315 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 8,939 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 3,840 Total purchased options outstanding (cost $608,872) INVESTMENT COMPANIES (3.7%)* Shares Value PowerShares DB Gold Fund † 2,640 $145,675 SPDR S&P rust 3,027 412,489 Total investment companies (cost $557,340) MORTGAGE-BACKED SECURITIES (3.5%)* Principal amount Value Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 $20,000 $19,616 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.736s, 2036 66,000 63,746 Ser. 05-C6, Class B, 5.23s, 2040 F 15,000 13,871 Ser. 05-C5, Class AJ, 5.1s, 2038 F 13,000 12,997 FRB Ser. 04-C5, Class B, 4.929s, 2037 10,000 10,061 Federal Home Loan Mortgage Corp. IFB Ser. 3859, Class SG, IO, 6.458s, 2039 117,841 15,361 IFB Ser. 3856, Class PS, IO, 6.358s, 2040 232,007 37,993 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 98,733 11,354 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 182,776 25,609 Ser. 3748, Class NI, IO, 4s, 2034 113,257 8,521 MORTGAGE-BACKED SECURITIES (3.5%)* cont. Principal amount Value GE Capital Commercial Mortgage Corp. Ser. 05-C2, Class B, 5.113s, 2043 F $25,000 $25,287 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.406s, 2038 106,160 17,075 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 50,000 50,274 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 20,000 19,562 FRB Ser. 05-LDP1, Class C, 5.247s, 2046 F 10,000 9,939 LB-UBS Commercial Mortgage Trust Ser. 05-C1, Class D, 4.856s, 2040 10,000 9,593 Ser. 03-C3, Class G, 4.392s, 2037 65,000 64,350 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.224s, 2049 1,163,263 15,122 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 83,233 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class B, 5.287s, 2042 20,000 19,953 Total mortgage-backed securities (cost $534,825) COMMODITY LINKED NOTES (2.1%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) $43,000 $32,444 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) 63,000 65,999 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 63,000 66,067 UBS AG/London 144A notes 1-month LIBOR, 2012 (Indexed to the UBS Bloomberg CMCI Essence TR Index multiplied by 3) (Jersey) 158,000 152,783 Total commodity linked notes (cost $327,000) U.S. TREASURY OBLIGATIONS (0.7%)* Principal amount Value U.S. Treasury Notes 3.125%, April 30, 2013 i $107,000 $110,131 Total U.S. Treasury obligations (cost $110,131) SHORT-TERM INVESTMENTS (68.6%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% e 3,589,316 $3,589,316 SSgA Prime Money Market Fund 0.09% P 206,131 206,131 Interest in $150,000,000 joint tri-party repurchase agreement dated 6/29/12 with BNP Paribas due 7/2/12 — maturity value of $652,010 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 3.011% to 3.554% and due dates ranging from 11/1/40 to 10/1/41, valued at $153,000,000) $652,000 652,000 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 # 250,000 249,563 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.182%, May 2, 2013 1,750,000 1,747,233 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 1,000,000 998,882 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.144%, February 7, 2013 # ## 750,000 749,267 10 Putnam VT Absolut e Return 500 Fund SHORT-TERM INVESTMENTS (68.6%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.155%, January 10, 2013 $500,000 $499,607 U.S. Treasury Bills with an effective yield of 0.105%, December 13, 2012 # 500,000 499,676 U.S. Treasury Bills with an effective yield of 0.093%, November 15, 2012 250,000 249,894 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.141%, October 18, 2012 1,000,000 999,685 Total short-term investments (cost $10,441,345) Total investments (cost $15,816,353) Key to holding’s currency abbreviations JPY Japanese Yen Key to holding’s abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates.As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $15,215,092. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,354,948 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 7/18/12 $153,511 $145,895 $7,616 British Pound Buy 7/18/12 35,707 35,046 661 Japanese Yen Sell 7/18/12 223,860 228,372 4,512 Norwegian Krone Buy 7/18/12 49,430 48,169 1,261 Barclays Bank PLC Australian Dollar Buy 7/18/12 76,449 75,071 1,378 Australian Dollar Sell 7/18/12 76,449 72,631 (3,818) Australian Dollar Sell 8/16/12 38,631 37,958 (673) Brazilian Real Buy 7/18/12 7,146 6,982 164 Brazilian Real Sell 7/18/12 7,146 7,006 (140) Brazilian Real Sell 8/16/12 1,629 1,625 (4) British Pound Buy 7/18/12 84,099 82,732 1,367 British Pound Sell 7/18/12 84,099 83,355 (744) British Pound Buy 8/16/12 72,974 72,308 666 Canadian Dollar Buy 7/18/12 37,214 36,654 560 Canadian Dollar Sell 7/18/12 37,214 36,655 (559) Canadian Dollar Sell 8/16/12 10,598 10,469 (129) Chilean Peso Buy 7/18/12 18,790 18,533 257 Chilean Peso Sell 7/18/12 18,790 18,500 (290) Chilean Peso Buy 8/16/12 9,135 9,134 1 Czech Koruna Buy 7/18/12 28,348 28,128 220 Czech Koruna Sell 7/18/12 28,348 27,675 (673) Czech Koruna Sell 8/16/12 17,338 17,382 44 Euro Buy 7/18/12 161,117 159,015 2,102 Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Euro Sell 7/18/12 $161,117 $159,062 $(2,055) Euro Buy 8/16/12 89,505 87,947 1,558 Hungarian Forint Buy 7/18/12 5,777 5,513 264 Hungarian Forint Sell 7/18/12 5,777 5,239 (538) Indian Rupee Sell 7/18/12 3,449 3,374 (75) Japanese Yen Buy 7/18/12 34,248 35,014 (766) Japanese Yen Sell 7/18/12 34,248 34,485 237 Japanese Yen Buy 8/16/12 34,261 34,501 (240) Malaysian Ringgit Sell 7/18/12 5,317 5,277 (40) Mexican Peso Buy 7/18/12 8,908 8,844 64 Mexican Peso Sell 7/18/12 8,908 8,432 (476) Mexican Peso Sell 8/16/12 5,636 5,647 11 New Zealand Dollar Sell 7/18/12 4,398 4,199 (199) Norwegian Krone Buy 7/18/12 50,203 49,432 771 Norwegian Krone Sell 7/18/12 50,203 49,315 (888) Norwegian Krone Sell 8/16/12 30,580 30,291 (289) Singapore Dollar Sell 7/18/12 5,447 5,372 (75) South African Rand Buy 7/18/12 671 1,082 (411) South Korean Won Buy 7/18/12 11,163 10,957 206 Swedish Krona Buy 7/18/12 18,840 18,627 213 Swedish Krona Sell 7/18/12 18,840 18,411 (429) Swedish Krona Buy 8/16/12 14,924 14,627 297 Taiwan Dollar Sell 7/18/12 599 540 (59) Thai Baht Buy 7/18/12 2,906 2,897 9 Turkish Lira Buy 7/18/12 13,388 13,278 110 Turkish Lira Sell 7/18/12 13,388 13,353 (35) Turkish Lira Buy 8/16/12 2,628 2,639 (11) Citibank, N.A. Australian Dollar Buy 7/18/12 71,952 70,673 1,279 Australian Dollar Sell 7/18/12 71,952 68,315 (3,637) Australian Dollar Sell 8/16/12 53,410 52,441 (969) Brazilian Real Buy 7/18/12 9,628 9,491 137 Brazilian Real Sell 7/18/12 9,628 9,529 (99) Brazilian Real Buy 8/16/12 4,244 4,246 (2) British Pound Buy 7/18/12 55,440 54,389 1,051 British Pound Sell 7/18/12 55,440 54,920 (520) British Pound Buy 8/16/12 55,435 54,916 519 Canadian Dollar Buy 7/18/12 47,131 46,362 769 Canadian Dollar Sell 7/18/12 47,131 46,603 (528) Czech Koruna Buy 7/18/12 15,218 15,091 127 Czech Koruna Sell 7/18/12 15,218 14,971 (247) Czech Koruna Sell 8/16/12 9,683 9,719 36 Euro Buy 7/18/12 82,267 80,802 1,465 Euro Sell 7/18/12 82,267 81,519 (748) Euro Sell 8/16/12 82,289 80,822 (1,467) Japanese Yen Buy 7/18/12 36,386 37,140 (754) Japanese Yen Sell 7/18/12 36,386 36,642 256 Japanese Yen Buy 8/16/12 36,401 36,659 (258) Mexican Peso Buy 7/18/12 5,607 5,463 144 Mexican Peso Sell 7/18/12 5,607 5,350 (257) Mexican Peso Sell 8/16/12 3,232 3,241 9 Singapore Dollar Sell 7/18/12 8,526 8,458 (68) 12 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. South African Rand Buy 7/18/12 $11,143 $11,016 $127 South African Rand Sell 7/18/12 11,143 10,512 (631) South Korean Won Buy 7/18/12 2,917 2,909 8 Taiwan Dollar Sell 7/18/12 569 574 5 Turkish Lira Buy 7/18/12 11,625 11,303 322 Turkish Lira Sell 7/18/12 11,625 11,462 (163) Turkish Lira Buy 8/16/12 6,188 6,223 (35) Credit Suisse AG Australian Dollar Buy 7/18/12 135,114 129,766 5,348 Australian Dollar Sell 7/18/12 135,114 132,502 (2,612) Australian Dollar Buy 8/16/12 117,727 115,570 2,157 Brazilian Real Buy 7/18/12 11,911 11,638 273 Brazilian Real Sell 7/18/12 11,911 11,793 (118) Brazilian Real Buy 8/16/12 6,515 6,495 20 British Pound Buy 7/18/12 265,140 262,668 2,472 British Pound Sell 7/18/12 265,140 260,516 (4,624) British Pound Sell 8/16/12 247,111 244,779 (2,332) Canadian Dollar Buy 7/18/12 18,951 18,737 214 Canadian Dollar Sell 7/18/12 18,951 18,781 (170) Canadian Dollar Sell 8/16/12 15,210 15,189 (21) Chilean Peso Buy 7/18/12 26,398 26,103 295 Chilean Peso Sell 7/18/12 26,398 25,936 (462) Chilean Peso Buy 8/16/12 617 645 (28) Czech Koruna Buy 7/18/12 14,727 14,585 142 Czech Koruna Sell 7/18/12 14,727 14,486 (241) Czech Koruna Sell 8/16/12 9,207 9,227 20 Euro Buy 7/18/12 110,112 108,304 1,808 Euro Sell 7/18/12 110,112 109,368 (744) Euro Sell 8/16/12 57,222 56,243 (979) Hungarian Forint Buy 7/18/12 11,251 10,861 390 Hungarian Forint Sell 7/18/12 11,251 10,684 (567) Hungarian Forint Buy 8/16/12 3,565 3,578 (13) Japanese Yen Buy 7/18/12 65,918 67,271 (1,353) Japanese Yen Sell 7/18/12 65,918 66,341 423 Japanese Yen Buy 8/16/12 64,204 64,626 (422) Mexican Peso Buy 7/18/12 12,546 11,849 697 Mexican Peso Sell 7/18/12 12,546 12,022 (524) New Zealand Dollar Sell 7/18/12 12,874 12,407 (467) Norwegian Krone Buy 7/18/12 101,229 99,397 1,832 Norwegian Krone Sell 7/18/12 101,229 99,524 (1,705) Philippines Peso Buy 7/18/12 8,207 8,056 151 Polish Zloty Buy 7/18/12 10,037 10,014 23 Polish Zloty Sell 7/18/12 10,037 9,785 (252) Polish Zloty Sell 8/16/12 4,598 4,582 (16) Singapore Dollar Buy 7/18/12 79 96 (17) South African Rand Buy 7/18/12 10,948 10,830 118 South African Rand Sell 7/18/12 10,948 10,497 (451) South Korean Won Buy 7/18/12 4,064 4,026 38 Swedish Krona Buy 7/18/12 36,915 36,148 767 Swedish Krona Sell 7/18/12 36,915 35,756 (1,159) Swedish Krona Buy 8/16/12 15,400 15,091 309 Taiwan Dollar Buy 7/18/12 10,592 10,591 1 Putnam VT Absolute Return 500 Fund 13 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Taiwan Dollar Sell 7/18/12 $10,592 $10,566 $(26) Turkish Lira Buy 7/18/12 33,112 32,625 487 Turkish Lira Sell 7/18/12 33,112 32,588 (524) Turkish Lira Buy 8/16/12 5,914 5,937 (23) Deutsche Bank AG Australian Dollar Buy 7/18/12 35,363 34,820 543 Australian Dollar Sell 7/18/12 35,363 33,556 (1,807) Australian Dollar Sell 8/16/12 16,512 16,182 (330) Brazilian Real Buy 7/18/12 5,360 5,292 68 Brazilian Real Sell 7/18/12 5,360 5,263 (97) British Pound Buy 7/18/12 258,562 256,204 2,358 British Pound Sell 7/18/12 258,562 253,890 (4,672) British Pound Sell 8/16/12 258,542 256,188 (2,354) Canadian Dollar Buy 7/18/12 88,960 87,834 1,126 Canadian Dollar Sell 7/18/12 88,960 87,332 (1,628) Canadian Dollar Sell 8/16/12 95,576 94,297 (1,279) Czech Koruna Buy 7/18/12 17,300 17,171 129 Czech Koruna Sell 7/18/12 17,300 16,965 (335) Czech Koruna Sell 8/16/12 11,765 11,800 35 Euro Buy 7/18/12 64,422 63,307 1,115 Euro Sell 7/18/12 64,422 63,990 (432) Euro Sell 8/16/12 64,439 63,324 (1,115) Mexican Peso Buy 7/18/12 5,599 5,562 37 Mexican Peso Sell 7/18/12 5,599 5,343 (256) Mexican Peso Sell 8/16/12 4,524 4,527 3 Norwegian Krone Buy 7/18/12 18,297 18,080 217 Norwegian Krone Sell 7/18/12 18,297 17,828 (469) Polish Zloty Buy 7/18/12 5,722 5,704 18 Polish Zloty Sell 7/18/12 5,722 5,307 (415) Polish Zloty Sell 8/16/12 4,538 4,530 (8) Singapore Dollar Sell 7/18/12 6,552 6,499 (53) South Korean Won Buy 7/18/12 5,501 5,351 150 South Korean Won Sell 7/18/12 5,501 5,313 (188) South Korean Won Buy 8/16/12 4,514 4,535 (21) Swedish Krona Buy 7/18/12 18,234 17,938 296 Swedish Krona Sell 7/18/12 18,234 17,828 (406) Turkish Lira Buy 7/18/12 13,278 13,073 205 Turkish Lira Sell 7/18/12 13,278 13,083 (195) Turkish Lira Buy 8/16/12 7,721 7,728 (7) Goldman Sachs International Australian Dollar Buy 7/18/12 65,411 64,069 1,342 Australian Dollar Sell 7/18/12 65,411 62,111 (3,300) Australian Dollar Sell 8/16/12 27,622 27,112 (510) British Pound Buy 7/18/12 36,490 35,810 680 British Pound Sell 7/18/12 36,490 36,159 (331) British Pound Buy 8/16/12 36,487 36,157 330 Canadian Dollar Buy 7/18/12 26,708 26,503 205 Canadian Dollar Sell 7/18/12 26,708 26,465 (243) Canadian Dollar Buy 8/16/12 8,537 8,429 108 Chilean Peso Buy 7/18/12 9,374 9,258 116 Chilean Peso Sell 7/18/12 9,374 9,376 2 Chilean Peso Buy 8/16/12 3,787 3,790 (3) 14 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Czech Koruna Buy 7/18/12 $12,411 $12,465 $(54) Czech Koruna Sell 7/18/12 12,411 12,199 (212) Czech Koruna Sell 8/16/12 12,410 12,463 53 Euro Buy 7/18/12 52,778 51,998 780 Euro Sell 7/18/12 52,778 52,451 (327) Euro Sell 8/16/12 27,092 26,618 (474) Japanese Yen Buy 7/18/12 70,576 71,063 (487) Japanese Yen Sell 7/18/12 70,576 71,824 1,248 Japanese Yen Sell 8/16/12 70,604 71,097 493 Singapore Dollar Sell 7/18/12 5,131 5,093 (38) South Korean Won Buy 7/18/12 4,050 4,045 5 Swedish Krona Buy 7/18/12 54,874 53,520 1,354 Swedish Krona Sell 7/18/12 54,874 53,248 (1,626) Turkish Lira Buy 7/18/12 13,168 12,924 244 Turkish Lira Sell 7/18/12 13,168 13,003 (165) Turkish Lira Buy 8/16/12 7,611 7,650 (39) HSBC Bank USA, National Association Australian Dollar Buy 7/18/12 73,894 72,344 1,550 Australian Dollar Sell 7/18/12 73,894 70,248 (3,646) Australian Dollar Sell 8/16/12 39,446 38,361 (1,085) British Pound Buy 7/18/12 71,570 70,598 972 British Pound Sell 7/18/12 71,570 70,794 (776) British Pound Buy 8/16/12 53,400 52,922 478 Canadian Dollar Buy 7/18/12 33,286 32,915 371 Canadian Dollar Sell 7/18/12 33,286 32,802 (484) Canadian Dollar Sell 8/16/12 15,308 15,117 (191) Czech Koruna Buy 7/18/12 29,206 28,935 271 Czech Koruna Sell 7/18/12 29,206 28,419 (787) Czech Koruna Sell 8/16/12 18,142 18,192 50 Euro Buy 7/18/12 180,861 178,328 2,533 Euro Sell 7/18/12 180,861 178,762 (2,099) Euro Buy 8/16/12 60,514 59,478 1,036 Indian Rupee Sell 7/18/12 5,222 5,206 (16) Japanese Yen Buy 7/18/12 34,694 35,223 (529) Japanese Yen Sell 7/18/12 34,694 34,921 227 Japanese Yen Buy 8/16/12 34,708 34,939 (231) Norwegian Krone Buy 7/18/12 18,280 18,063 217 Norwegian Krone Sell 7/18/12 18,280 17,707 (573) Singapore Dollar Sell 7/18/12 553 537 (16) South Korean Won Buy 7/18/12 6,199 6,065 134 South Korean Won Sell 7/18/12 6,199 5,987 (212) Turkish Lira Buy 7/18/12 8,595 8,534 61 Turkish Lira Sell 7/18/12 8,595 8,581 (14) Turkish Lira Buy 8/16/12 8,542 8,536 6 JPMorgan Chase Bank, N.A. Australian Dollar Buy 7/18/12 93,415 91,769 1,646 Australian Dollar Sell 7/18/12 93,415 89,054 (4,361) Australian Dollar Sell 8/16/12 59,730 58,357 (1,373) Brazilian Real Buy 7/18/12 5,012 4,943 69 Brazilian Real Sell 7/18/12 5,012 4,993 (19) Brazilian Real Buy 8/16/12 4,886 4,873 13 British Pound Buy 7/18/12 85,195 83,939 1,256 Putnam VT Absolute Return 500 Fund 15 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. British Pound Sell 7/18/12 $85,195 $84,423 $(772) British Pound Buy 8/16/12 85,189 84,418 771 Canadian Dollar Buy 7/18/12 49,684 49,173 511 Canadian Dollar Sell 7/18/12 49,684 49,187 (497) Canadian Dollar Sell 8/16/12 15,210 15,021 (189) Chilean Peso Buy 7/18/12 18,868 18,544 324 Chilean Peso Sell 7/18/12 18,868 18,582 (286) Chilean Peso Buy 8/16/12 9,212 9,213 (1) Czech Koruna Buy 7/18/12 11,578 11,611 (33) Czech Koruna Sell 7/18/12 11,578 11,454 (124) Czech Koruna Sell 8/16/12 11,577 11,609 32 Euro Buy 7/18/12 186,050 182,981 3,069 Euro Sell 7/18/12 186,050 183,688 (2,362) Euro Sell 8/16/12 123,813 121,626 (2,187) Hungarian Forint Buy 7/18/12 5,776 5,511 265 Hungarian Forint Sell 7/18/12 5,776 5,239 (537) Japanese Yen Buy 7/18/12 62,756 64,087 (1,331) Japanese Yen Sell 7/18/12 62,756 63,197 441 Japanese Yen Buy 8/16/12 62,781 63,226 (445) Mexican Peso Buy 7/18/12 5,809 5,667 142 Mexican Peso Sell 7/18/12 5,809 5,586 (223) Mexican Peso Sell 8/16/12 1,478 1,482 4 New Zealand Dollar Sell 7/18/12 16,393 15,822 (571) Norwegian Krone Buy 7/18/12 34,729 34,254 475 Norwegian Krone Sell 7/18/12 34,729 34,028 (701) Norwegian Krone Sell 8/16/12 15,341 15,016 (325) Polish Zloty Buy 7/18/12 5,692 5,502 190 Polish Zloty Sell 7/18/12 5,692 5,280 (412) Singapore Dollar Sell 7/18/12 5,052 5,059 7 South African Rand Sell 7/18/12 452 221 (231) South African Rand Buy 8/16/12 4,509 4,507 2 South Korean Won Buy 7/18/12 5,539 5,480 59 Swedish Krona Buy 7/18/12 37,262 36,601 661 Swedish Krona Sell 7/18/12 37,262 36,297 (965) Swedish Krona Buy 8/16/12 28,721 28,470 251 Swiss Franc Buy 7/18/12 2,108 2,081 27 Swiss Franc Sell 7/18/12 2,108 2,069 (39) Swiss Franc Buy 8/16/12 2,109 2,071 38 Taiwan Dollar Sell 7/18/12 5,408 5,408 — Turkish Lira Buy 7/18/12 21,928 21,605 323 Turkish Lira Sell 7/18/12 21,928 21,773 (155) Turkish Lira Buy 8/16/12 16,318 16,370 (52) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/18/12 80,946 78,841 2,105 Australian Dollar Sell 7/18/12 80,946 77,130 (3,816) Australian Dollar Sell 8/16/12 45,868 44,982 (886) Brazilian Real Buy 7/18/12 10,968 10,818 150 Brazilian Real Sell 7/18/12 10,968 10,935 (33) Brazilian Real Buy 8/16/12 10,907 10,878 29 British Pound Buy 7/18/12 19,263 19,141 122 British Pound Sell 7/18/12 19,263 19,080 (183) British Pound Buy 8/16/12 19,261 19,079 182 16 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Canadian Dollar Buy 7/18/12 $26,806 $26,275 $531 Canadian Dollar Sell 7/18/12 26,806 26,538 (268) Chilean Peso Buy 7/18/12 5,571 5,438 133 Chilean Peso Sell 7/18/12 5,571 5,571 — Czech Koruna Buy 7/18/12 11,940 11,795 145 Czech Koruna Sell 7/18/12 11,940 11,733 (207) Czech Koruna Sell 8/16/12 6,406 6,422 16 Euro Buy 7/18/12 115,680 114,843 837 Euro Sell 7/18/12 115,680 114,356 (1,324) Euro Sell 8/16/12 35,448 35,455 7 Japanese Yen Buy 7/18/12 17,936 18,314 (378) Japanese Yen Sell 7/18/12 17,936 18,211 275 Japanese Yen Buy 8/16/12 14,575 14,691 (116) Mexican Peso Buy 7/18/12 10,218 10,069 149 Mexican Peso Sell 7/18/12 10,218 9,649 (569) Mexican Peso Sell 8/16/12 4,658 4,668 10 New Zealand Dollar Sell 7/18/12 5,278 5,045 (233) Norwegian Krone Buy 7/18/12 34,729 34,255 474 Norwegian Krone Sell 7/18/12 34,729 34,084 (645) Polish Zloty Buy 7/18/12 5,692 5,503 189 Polish Zloty Sell 7/18/12 5,692 5,280 (412) Singapore Dollar Sell 7/18/12 4,500 4,431 (69) South African Rand Buy 7/18/12 110 415 (305) South Korean Won Buy 7/18/12 8,842 8,785 57 Swedish Krona Buy 7/18/12 36,265 35,327 938 Swedish Krona Sell 7/18/12 36,265 35,035 (1,230) Swedish Krona Buy 8/16/12 16,497 16,150 347 Taiwan Dollar Sell 7/18/12 5,415 5,408 (7) Turkish Lira Buy 7/18/12 10,468 10,298 170 Turkish Lira Sell 7/18/12 10,468 10,476 8 Turkish Lira Buy 8/16/12 10,404 10,418 (14) State Street Bank and Trust Co. Australian Dollar Buy 7/18/12 192,451 184,596 7,855 Australian Dollar Sell 7/18/12 192,451 188,687 (3,764) Australian Dollar Buy 8/16/12 174,704 171,520 3,184 Brazilian Real Buy 7/18/12 6,998 6,906 92 Brazilian Real Sell 7/18/12 6,998 6,877 (121) Brazilian Real Sell 8/16/12 1,629 1,628 (1) British Pound Buy 7/18/12 105,868 104,154 1,714 British Pound Sell 7/18/12 105,868 104,915 (953) British Pound Buy 8/16/12 90,827 89,855 972 Canadian Dollar Buy 7/18/12 64,904 64,032 872 Canadian Dollar Sell 7/18/12 64,904 64,221 (683) Chilean Peso Buy 7/18/12 11,024 10,965 59 Chilean Peso Sell 7/18/12 11,024 11,009 (15) Chilean Peso Buy 8/16/12 4,900 4,907 (7) Czech Koruna Buy 7/18/12 26,171 26,066 105 Czech Koruna Sell 7/18/12 26,171 25,645 (526) Czech Koruna Sell 8/16/12 20,635 20,691 56 Euro Buy 7/18/12 136,057 134,086 1,971 Euro Sell 7/18/12 136,057 135,051 (1,006) Euro Sell 8/16/12 86,467 84,910 (1,557) Putnam VT Absolute Return 500 Fund 17 FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Hungarian Forint Buy 7/18/12 $9,821 $9,106 $715 Hungarian Forint Sell 7/18/12 9,821 9,301 (520) Hungarian Forint Buy 8/16/12 4,027 4,046 (19) Japanese Yen Buy 7/18/12 81,839 82,806 (967) Japanese Yen Sell 7/18/12 81,839 82,597 758 Japanese Yen Buy 8/16/12 46,146 46,463 (317) Mexican Peso Buy 7/18/12 5,599 5,461 138 Mexican Peso Sell 7/18/12 5,599 5,343 (256) Mexican Peso Sell 8/16/12 3,307 3,314 7 New Zealand Dollar Sell 7/18/12 11,195 10,872 (323) Norwegian Krone Buy 7/18/12 39,467 38,749 718 Norwegian Krone Sell 7/18/12 39,467 38,352 (1,115) Norwegian Krone Sell 8/16/12 21,131 20,723 (408) Polish Zloty Buy 7/18/12 1,378 1,344 34 Polish Zloty Sell 7/18/12 1,378 1,300 (78) Singapore Dollar Buy 7/18/12 79 114 (35) South African Rand Buy 7/18/12 5,944 6,050 (106) South Korean Won Buy 7/18/12 9,299 9,253 46 Swedish Krona Buy 7/18/12 37,667 37,285 382 Swedish Krona Sell 7/18/12 37,667 36,363 (1,304) Swedish Krona Buy 8/16/12 32,358 31,736 622 Taiwan Dollar Sell 7/18/12 5,090 5,050 (40) Thai Baht Buy 7/18/12 5,357 5,406 (49) Turkish Lira Buy 7/18/12 9,972 9,883 89 Turkish Lira Sell 7/18/12 9,972 10,022 50 Turkish Lira Buy 8/16/12 9,911 9,967 (56) UBS AG Australian Dollar Buy 7/18/12 93,108 90,967 2,141 Australian Dollar Sell 7/18/12 93,108 88,894 (4,214) Australian Dollar Sell 8/16/12 20,997 20,613 (384) British Pound Buy 7/18/12 79,558 78,066 1,492 British Pound Sell 7/18/12 79,558 78,831 (727) British Pound Buy 8/16/12 79,551 78,829 722 Canadian Dollar Buy 7/18/12 52,433 51,916 517 Canadian Dollar Sell 7/18/12 52,433 51,769 (664) Canadian Dollar Sell 8/16/12 36,601 36,308 (293) Czech Koruna Buy 7/18/12 14,593 14,456 137 Czech Koruna Sell 7/18/12 14,593 14,345 (248) Czech Koruna Sell 8/16/12 9,058 9,084 26 Euro Buy 7/18/12 91,001 89,498 1,503 Euro Sell 7/18/12 91,001 90,208 (793) Euro Sell 8/16/12 72,921 71,644 (1,277) Hungarian Forint Buy 7/18/12 13,489 12,898 591 Hungarian Forint Sell 7/18/12 13,489 12,949 (540) Hungarian Forint Buy 8/16/12 6,206 6,237 (31) Indian Rupee Sell 7/18/12 5,222 5,228 6 Japanese Yen Buy 7/18/12 118,236 119,362 (1,126) Japanese Yen Sell 7/18/12 118,236 120,673 2,437 Japanese Yen Sell 8/16/12 82,919 83,506 587 Mexican Peso Buy 7/18/12 11,348 11,183 165 18 Putnam VT Absolut e Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $15,749,492) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Mexican Peso Sell 7/18/12 $11,348 $10,725 $(623) Mexican Peso Sell 8/16/12 5,583 5,591 8 New Zealand Dollar Sell 7/18/12 5,038 4,812 (226) Norwegian Krone Buy 7/18/12 71,675 69,999 1,676 Norwegian Krone Sell 7/18/12 71,675 70,172 (1,503) Norwegian Krone Buy 8/16/12 53,457 52,424 1,033 Philippines Peso Buy 7/18/12 5,509 5,373 136 Polish Zloty Buy 7/18/12 5,992 5,830 162 Polish Zloty Sell 7/18/12 5,992 5,654 (338) Singapore Dollar Sell 7/18/12 1,027 1,058 31 South African Rand Buy 7/18/12 5,602 5,374 228 South African Rand Sell 7/18/12 5,602 5,468 (134) South Korean Won Buy 7/18/12 117 112 5 Swedish Krona Buy 7/18/12 18,624 17,919 705 Swedish Krona Sell 7/18/12 18,624 18,121 (503) Swedish Krona Buy 8/16/12 12,268 12,021 247 Taiwan Dollar Sell 7/18/12 10,207 10,164 (43) Thai Baht Buy 7/18/12 5,357 5,409 (52) Turkish Lira Buy 7/18/12 10,909 10,697 212 Turkish Lira Sell 7/18/12 10,909 10,943 34 Turkish Lira Buy 8/16/12 10,842 10,882 (40) Westpac Banking Corp. Australian Dollar Buy 7/18/12 101,489 99,656 1,833 Australian Dollar Sell 7/18/12 101,489 96,424 (5,065) Australian Dollar Sell 8/16/12 52,594 51,346 (1,248) British Pound Buy 7/18/12 37,586 37,113 473 British Pound Sell 7/18/12 37,586 37,246 (340) British Pound Buy 8/16/12 37,583 37,242 341 Canadian Dollar Buy 7/18/12 18,165 17,939 226 Canadian Dollar Sell 7/18/12 18,165 18,163 (2) Canadian Dollar Sell 8/16/12 18,154 17,928 (226) Euro Buy 7/18/12 70,497 69,204 1,293 Euro Sell 7/18/12 70,497 69,945 (552) Euro Sell 8/16/12 52,285 51,371 (914) Japanese Yen Buy 7/18/12 61,841 62,945 (1,104) Japanese Yen Sell 7/18/12 61,841 62,276 435 Japanese Yen Buy 8/16/12 61,866 62,302 (436) Mexican Peso Buy 7/18/12 11,243 11,022 221 Mexican Peso Sell 7/18/12 11,243 10,749 (494) Mexican Peso Sell 8/16/12 4,553 4,566 13 Norwegian Krone Buy 7/18/12 20,666 20,368 298 Norwegian Krone Sell 7/18/12 20,666 20,041 (625) Norwegian Krone Sell 8/16/12 7,754 7,610 (144) Swedish Krona Buy 7/18/12 15,474 15,141 333 Swedish Krona Sell 7/18/12 15,474 15,167 (307) Swedish Krona Buy 8/16/12 15,458 15,152 306 Total Putnam VT Absolute Return 500 Fund 19 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/12 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Bund 10 yr (Long) 7 $1,248,162 Sep-12 $2,447 Euro-OAT 10 yr (Short) 8 1,296,377 Sep-12 230 NASDAQ 100 Index E-Mini (Short) 5 260,975 Sep-12 (6,548) S&P 500 Index E-Mini (Short) 13 881,660 Sep-12 (19,253) S&P Mid Cap 400 Index E-Mini (Long) 5 469,750 Sep-12 10,240 U.S. Treasury Bond 30 yr (Long) 5 739,844 Sep-12 4,092 Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $364,717) (Unaudited) amount strike price Value Herbalife, Ltd. (Call) 329 Aug-12/$62.50 $115 SPDR S&P rust (Call) 25,488 Jul-12/139.00 22,793 SPDR S&P rust (Put) 2,602 Jan-13/95.00 2,676 SPDR S&P rust (Put) 2,602 Jul-12/105.00 1 SPDR S&P rust (Put) 3,774 Apr-13/100.00 9,072 SPDR S&P rust (Put) 1,602 Aug-12/110.00 221 SPDR S&P rust (Put) 1,602 Feb-13/100.00 2,630 SPDR S&P rust (Put) 1,615 Nov-12/85.00 391 SPDR S&P rust (Put) 1,555 Sep-12/113.00 918 SPDR S&P rust (Put) 1,555 Mar-13/100.00 3,073 SPDR S&P rust (Put) 1,484 May-13/90.00 2,565 SPDR S&P rust (Put) 2,457 Dec-12/85.00 1,109 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. $67,100 Aug-12/2.73 3 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 67,100 Aug-12/2.73 5,726 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 95,200 Aug-12/2.855 3 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 95,200 Aug-12/2.855 9,224 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 295,474 Aug-16/3.625 11,080 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 295,474 Aug-16/3.625 34,459 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $364,717) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $71,477 Aug-16/$4.28 $1,828 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 71,477 Aug-16/4.28 11,601 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 53,754 Aug-16/4.35 8,995 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 489 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 489 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 489 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 489 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 489 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 67,105 Jul-16/4.67 1,354 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 67,105 Jul-16/4.67 12,763 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 42,002 Jul-16/4.79 789 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 42,002 Jul-16/4.79 7,910 20 Putnam VT Absolut e Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $364,717) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. $26,842 Jul-16/$4.80 $503 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 26,842 Jul-16/4.80 5,372 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 468,449 Jun-16/4.61 4,769 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 468,449 Jun-16/4.61 52,068 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $364,717) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. $212,304 Jun-16/$4.77 $4,174 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 212,304 Jun-16/4.77 40,336 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. 930,341 Jun-16/4.78 16,876 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. 930,341 Jun-16/4.78 186,303 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $168,000 $— 5/14/14 0.58% 3 month USD-LIBOR-BBA $(144) 49,000 — 5/14/42 3 month USD-LIBOR-BBA 2.795% 3,127 14,000 372 6/20/22 2.183% 3 month USD-LIBOR-BBA (162) Barclay’s Bank PLC 564,000 E 8,922 9/19/22 2.00% 3 month USD-LIBOR-BBA 603 3,154,000 E 2,730 9/19/14 0.60% 3 month USD-LIBOR-BBA 1,058 249,000 E (3,323) 9/19/22 3 month USD-LIBOR-BBA 2.00% 350 14,000 369 6/20/22 2.183% 3 month USD-LIBOR-BBA (165) Citibank, N.A. 14,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 363 19,000 E 21 9/19/17 1.10% 3 month USD-LIBOR-BBA (39) 16,000 E 94 9/19/17 3 month USD-LIBOR-BBA 1.10% 144 244,000 E 2,418 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,181) 9,000 E 6 9/19/14 0.60% 3 month USD-LIBOR-BBA 2 29,000 E (391) 9/19/22 3 month USD-LIBOR-BBA 2.00% 37 2,000 E (120) 9/19/42 3 month USD-LIBOR-BBA 2.75% (28) Credit Suisse International 529,000 E (2,449) 9/19/22 3 month USD-LIBOR-BBA 2.00% 5,355 617,000 E 412 9/19/14 3 month USD-LIBOR-BBA 0.60% 740 378,000 E (273) 9/19/17 3 month USD-LIBOR-BBA 1.10% 903 47,000 E (1,888) 9/19/42 3 month USD-LIBOR-BBA 2.75% 268 1,540,800 E 11,521 9/19/22 2.00% 3 month USD-LIBOR-BBA (11,207) 110,000 E 4,745 9/19/42 2.75% 3 month USD-LIBOR-BBA (295) 496,000 E (130) 9/19/14 0.60% 3 month USD-LIBOR-BBA (393) 594,000 E (2,126) 9/19/17 1.10% 3 month USD-LIBOR-BBA (3,972) 12,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 705 Deutsche Bank AG 7,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 177 206,000 E 2,532 9/19/22 2.00% 3 month USD-LIBOR-BBA (506) 51,000 E (781) 9/19/22 3 month USD-LIBOR-BBA 2.00% (29) Putnam VT Absolute Return 500 Fund 21 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $55,000 E $(48) 9/19/17 3 month USD-LIBOR-BBA 1.10% $123 1,677,000 E (1,837) 9/19/14 3 month USD-LIBOR-BBA 0.60% (955) Goldman Sachs International 23,000 E (27) 9/19/14 0.60% 3 month USD-LIBOR-BBA (39) 177,000 E 329 9/19/14 3 month USD-LIBOR-BBA 0.60% 423 627,000 E 7,309 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,940) 150,400 E (2,007) 9/19/22 3 month USD-LIBOR-BBA 2.00% 211 27,000 E (12) 9/19/17 1.10% 3 month USD-LIBOR-BBA (96) 43,000 E (2,521) 9/19/42 3 month USD-LIBOR-BBA 2.75% (550) 254,100 — 2/22/14 1 month USD-FEDERAL FUNDS- 0.1925% 129 H.15 69,000 — 2/23/14 0.19625% 1 month USD-FEDERAL (43) FUNDS-H.15 185,100 — 3/20/14 0.277% 1 month USD-FEDERAL (481) FUNDS-H.15 JPMorgan Chase Bank NA 130,900 E 667 9/19/22 2.00% 3 month USD-LIBOR-BBA (1,265) 81,000 E (1,397) 9/19/22 3 month USD-LIBOR-BBA 2.00% (203) 5,000 E 458 9/19/42 2.75% 3 month USD-LIBOR-BBA 229 11,000 E (717) 9/19/42 3 month USD-LIBOR-BBA 2.75% (213) JPY 1,600,000 — 6/25/22 0.85% 6 month JPY-LIBOR-BBA (26) JPY 13,060,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 2,867 JPY 11,100,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (3,069) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Bank of America N.A. $30,788 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $2 30 year Fannie Mae pools 30,788 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 2 30 year Fannie Mae pools baskets 5,386 3/14/13 (3 month USD-LIBOR-BBA A basket (MLTRFCF) of 13,755 plus 0.10%) common stocks baskets 3,500 3/14/13 (3 month USD-LIBOR-BBA) A basket (MLTRFCF) of 8,933 common stocks units 140 3/14/13 3 month USD-LIBOR-BBA Russell 1000 Total Return (13,345) minus 0.09% Index units 91 3/14/13 3 month USD-LIBOR-BBA Russell 1000 Total Return (8,657) Index Citibank, N.A. baskets 5 2/13/13 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) of 14,902 plus 0.10%) common stocks baskets 5,672 6/18/13 (3 month USD-LIBOR-BBA) A basket (CGPUTS11) of (24,049) common stocks units 100 2/13/13 3 month USD-LIBOR-BBA Russell 1000 Total Return (6,000) minus 0.15% Index 22 Putnam VT Absolut e Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Credit Suisse International $920,569 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% $2,633 30 year Ginnie Mae II pools 4,575 2/11/13 (3 month USD-LIBOR-BBA iShares MSCI Emerging (3,918) minus 0.35%) Markets Index 30,788 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 2 30 year Fannie Mae pools Goldman Sachs International 35,524 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 2 30 year Fannie Mae pools 88,416 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 5 30 year Fannie Mae pools shares 2,500 5/2/13 (1 month USD-LIBOR-BBA) iShares MSCI Emerging 7,402 Markets Index UBS AG $1,148 5/22/13 3 month USD-LIBOR-BBA MSCI Emerging Markets TR (8,742) plus 0.25% Net USD baskets 4,880 5/22/13 (3 month USD-LIBOR-BBA) A basket (UBSEMBSK) of 11,289 common stocks Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) Barclay’s Bank PLC DJ CDX NA HY Series 18 Index B+/P $13,340 $242,550 6/20/17 500 bp $5,115 DJ CDX NA HY Series 18 Index B+/P 15,435 582,120 6/20/17 500 bp (4,305) Credit Suisse International DJ CDX NA IG Series 18 Index BBB+/P 8,670 725,000 6/20/17 100 bp 4,527 DJ CDX NA IG Series 18 Index BBB+/P 12,331 1,445,000 6/20/17 100 bp 4,074 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 26,250 990,000 6/20/17 500 bp (7,321) DJ CDX NA IG Series 18 Index BBB+/P 3,973 325,000 6/20/17 100 bp 2,115 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT Absolute Return 500 Fund 23 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $101,963 $— $— Capital goods 151,182 — — Communication services 102,854 — — Conglomerates 63,727 — — Consumer cyclicals 421,547 — — Consumer staples 475,699 — — Energy 328,406 — — Financials 446,169 — — Health care 372,056 — — Technology 912,945 — — Transportation 73,437 — — Utilities and power 117,624 — — Total common stocks — — Commodity linked notes $— $317,293 $— Investment companies 558,164 — — Mortgage-backed securities — 533,517 — Purchased options outstanding — 645,258 — U.S. Treasury obligations — 110,131 — Short-term investments 3,795,447 6,645,807 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (18,296) — Futures contracts (8,792) — — Written options — (464,145) — Interest rate swap contracts — (32,045) — Total return swap contracts — (5,784) — Credit default contracts — (75,794) — Totals by level $— 24 Putnam VT Absolut e Return 500 Fund Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $12,227,037) $12,583,910 Affiliated issuers (identified cost $3,589,316) (Notes 1 and 7) 3,589,316 Dividends, interest and other receivables 10,862 Receivable for shares of the fund sold 20,727 Receivable for investments sold 3,037 Unrealized appreciation on swap contracts (Note 1) 92,572 Unrealized appreciation on forward currency contracts (Note 1) 128,416 Receivable from Manager (Note 2) 61,841 Premium paid on swap contracts (Note 1) 20,048 Total assets Liabilities Payable to custodian 3,524 Payable for variation margin (Note 1) 44,946 Payable for investments purchased 5,365 Payable for shares of the fund repurchased 42 Payable for investor servicing fees (Note 2) 2,443 Payable for custodian fees (Note 2) 33,661 Payable for Trustee compensation and expenses (Note 2) 287 Payable for administrative services (Note 2) 28 Payable for distribution fees (Note 2) 980 Written options outstanding, at value (premiums received $364,717) (Notes 1 and 3) 464,145 Premium received on swap contracts (Note 1) 122,905 Unrealized depreciation on forward currency contracts (Note 1) 146,712 Unrealized depreciation on swap contracts (Note 1) 103,338 Collateral on certain derivative contracts, at value (Note 1) 316,262 Other accrued expenses 50,999 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $15,038,192 Accumulated net investment loss (Note 1) (28,974) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (13,721) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 219,595 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $9,896,534 Number of shares outstanding 990,000 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.00 Computation of net asset value Class IB Net assets $5,318,558 Number of shares outstanding 533,701 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.97 The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 25 Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Dividends (net of foreign tax of $24) $35,276 Interest (including interest income of $860 from investments in affiliated issuers) (Note 7) 26,742 Total investment income Expenses Compensation of Manager (Note 2) 50,522 Investor servicing fees (Note 2) 6,908 Custodian fees (Note 2) 57,530 Trustee compensation and expenses (Note 2) 517 Administrative services (Note 2) 232 Distribution fees — Class IB (Note 2) 4,979 Amortization of offering costs (Note 1) 5,911 Auditing 57,503 Other 7,836 Fees waived and reimbursed by Manager (Note 2) (124,960) Total expenses Expense reduction (Note 2) (44) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (154,091) Net realized gain on swap contracts (Note 1) 135,477 Net realized gain on futures contracts (Note 1) 15,572 Net realized loss on foreign currency transactions (Note 1) (5,189) Net realized gain on written options (Notes 1 and 3) 24,312 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (21,657) Net unrealized appreciation of investments, futures contracts, swap contracts and written options during the period 493,953 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended For the period 6/30/12* 5/2/11 to 12/31/11 Increase in net assets Operations: Net investment income (loss) $(4,916) $15,377 Net realized gain (loss) on investments and foreign currency transactions 16,081 (122,520) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 472,296 (256,328) Net increase (decrease) in net assets resulting from operations Increase from capital share transactions (Note 4) 2,466,435 2,625,516 Total increase in net assets Net assets: Beginning of period 12,265,196 10,003,151 End of period (accumulated net investment loss $28,974 and $24,058, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 26 Putnam VT Absolut e Return 500 Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) f Class IA 6/30/12**† — .37 * .45 * — * 270 * 12/31/11† .01 (.38) * .61 * .15 * 240 * Class IB 6/30/12**† (.01) .37 * .57 * (.12) * 270 * 12/31/11† .02 (.41) * .78 * .21 * 240 * * Not annualized. **Unaudited. † For the period May 2, 2011 to December 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual limitation in effect during the period. As a result of such limitation and/or waiver, the expenses of each class reflect a reduction of 0.90% and 1.36% as a percentage of average net assets for the periods ended June 30, 2012 and December 31, 2011, respectively. f Portfolio turnover excludes TBA roll transactions. The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 2 7 Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. 28 Putnam VT Absolut e Return 500 Fund Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the returns on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 9,700,000 on purchased options contracts for the reportingperiod. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reportingperiod. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $9,900,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Putnam VT Absolut e Return 500 Fund 29 Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $24,400,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit defaultcontract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $3,900,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $119,015 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $261,803 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $231,768. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2011, the fund had a capital loss carryover of $28,305 available to the extent allowed by the Code to off set future net capital gain, if any. Within this amount, $24,097 of the capital loss carryover is considered to be short-term and $4,208 is long-term. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or 30 Putnam VT Absolut e Return 500 Fund long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $15,817,640, resulting in gross unrealized appreciation and depreciation of $452,866 and $97,280, respectively, or net unrealized appreciation of $355,586. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $18,440 have been fully amortized on a straight-line basis over a twelve-month period as of June 30, 2012. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 65.6% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $9,276 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $115,684 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $42 under the expense offset arrangements and by $2 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $11, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $16,019,963 and $15,254,428, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Putnam VT Absolut e Return 500 Fund 31 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written equity option Written equity option contract amounts premiums received contract amounts premiums received Written options outstanding at the beginning of the reporting period $8,937,724 $455,608 34,619 $59,873 Options opened 214,000 3,725 162,195 113,820 Options exercised (1,944,000) (49,038) — — Options expired — — (83,730) (57,842) Options closed (2,531,382) (123,287) (66,419) (38,142) Written options outstanding at the end of the reporting period $4,676,342 $287,008 46,665 $77,709 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares For the period 5/2/11 For the period 5/2/11 (commencement of (commencement of Six months ended 6/30/12 operations) to 12/31/11 Six months ended 6/30/12 operations) to 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold — $— — $— 355,759 $3,529,701 279,827 $2,674,935 Shares issued in connection with reinvestment of distributions — 355,759 3,529,701 279,827 2,674,935 Shares repurchased — (106,726) (1,063,266) (5,159) (49,419) Net decrease — $— — — At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class IA 990,000 100.0% $9,900,000 Class IB 10,000 1.9 99,700 Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $75,794 Foreign exchange contracts Receivables 128,416 Payables 146,712 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 129,740* Unrealized depreciation 136,076* Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 622,315* Unrealized depreciation 481,487* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $175,181 $175,181 Foreign exchange contracts — — (7,575) — (7,575) Equity contracts (82,866) (20,853) — 7,248 (96,471) Interest rate contracts (89,544) 36,425 — (46,952) (100,071) Total 32 Putnam VT Absolut e Return 500 Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(62,474) $(62,474) Foreign exchange contracts — — (21,662) — (21,662) Equity contracts 3,406 (9,758) — 19,089 12,737 Interest rate contracts 121,139 5,684 — 19,759 146,582 Total Note 6 — Initial capitalization and offering of shares The fund was established as a series of the Trust on April 28, 2011. Prior to April 28, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued Class IA $9,900,000 990,000 Class IB $100,000 10,000 From April 28, 2011 (commencement of operations) to April 29, 2011, the fund began carrying out its investment objective with the initial capital contribution. During this period the fund had $476 of net investment loss, $0 of net realized gains, and $3,627 of net unrealized appreciation on investments. The net assets at April 29, 2011 were $10,003,151. Effective April 30, 2011 the fund was registered under the Securities Act of 1933. Note 7 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $860 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,730,429 and $7,386,558 respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financialstatements. Putnam VT Absolut e Return 500 Fund 33 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts generally have been in effect for two years — since January or, for a few funds, February 2010. For the majority of the open-end funds, the Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. In the case of your fund, which is a new fund that did not commence operations until May 2011, the Trustees approved the new management contract in February 2011. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years (less for your fund, which only commenced operation in May 2011), 34 Putnam VT Absolut e Return 500 Fund and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2011. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii)a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, effective through at least June 30, 2013, Putnam Management will waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.90% of its average net assets. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods (in the case of your fund, which had only recently commenced operations, the Trustees considered its investment performance from the fund’s inception in May 2011 through December 2011) and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors Putnam VT Absolut e Return 500 Fund 35 contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance arewarranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its targeted annualized return, for the period measuring from its inception on May 2, 2011 through December 31, 2011. Putnam VT Absolute Return 500 Fund’s class IA shares’ return net of fees and expenses was negative over the period and lagged its targeted annualized return. The Trustees also considered that your fund seeks to earn its targeted annualized return over a reasonable period of time, generally at least three years or more. Because your fund had been operational for less than one year, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 36 Putnam VT Absolut e Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Absolute Return 500 Fund 3 7 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. 275821 8/12 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012
